          Case 3:19-cv-02095-RS Document 9 Filed 09/30/19 Page 1 of 26




 1   Charles P. Maher, State Bar No. 124748
     RINCON LAW, LLP
 2   200 California Street, Suite 400
     San Francisco, CA 94111
 3   Telephone No.: 415-840-4199
     Facsimile No.: 415-680-1712
 4   Email: cmaher@rinconlawllp.com

 5   Counsel for Appellee,
     Andrea A. Wirum,
 6   Chapter 7 Trustee

 7

 8                              UNITED STATES DISTRICT COURT

 9                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

10                                  SAN FRANCISCO DIVISION

11   TSAI LUAN HO aka SHELBY HO,                   Case No. 3:19-cv-02095-RS
                                                   Hon. Richard Seeborg
12                 Appellant,

13
     v.
14
     ANDREA A. WIRUM, Chapter 7 Trustee,
15                                                 Bankr. Case No. 18-30581 DM
                   Appellee.                       Adv. Proc. Case No. 18-03051
16

17

18                                APPELLEE’S OPENING BRIEF

19

20

21

22

23

24

25

26

27

28
                                                                       Case No. 3:19-cv-02095-RS
                                      APPELLEE’S OPENING BRIEF
            Case 3:19-cv-02095-RS Document 9 Filed 09/30/19 Page 2 of 26




 1                                                 TABLE OF CONTENTS

 2

 3
     I.           STANDARD OF REVIEW ........................................................................................... 1
 4
     II.          STATEMENT OF ISSUES ........................................................................................... 1
 5
     III.         STATEMENT OF CASE .............................................................................................. 1
 6
     IV.          SUMMARY OF ARGUMENT ..................................................................................... 4
 7
     V.           REFERENCES TO THE RECORD .............................................................................. 5
 8
     VI.          STATEMENT OF FACTS ............................................................................................ 5
 9
     VII.         ARGUMENT ............................................................................................................... 12
10
           A.     Standards for Granting Summary Judgment ................................................................ 12
11
           B.     The Trustee Was Entitled to Summary Judgment ....................................................... 13
12

13          1.    The Debtor Failed to Maintain Adequate Records ...................................................... 17

14          2.    The Debtor Did Not Justify Her Failure to Maintain Adequate Records .................... 19

15          3.    The Debtor’s Misleading Statements ........................................................................... 19

16   VIII.        CONCLUSION............................................................................................................ 21
17

18

19

20

21

22

23

24

25

26

27

28
                                                                      i                                  Case No. 3:19-cv-02095-RS
                                                  APPELLEE’S OPENING BRIEF
         Case 3:19-cv-02095-RS Document 9 Filed 09/30/19 Page 3 of 26




 1                                                 TABLE OF AUTHORITIES

 2

 3   Cases

 4   Anderson v. Liberty Lobby, Inc.,

 5     477 U.S. 242, 251, 106 S.Ct. 2505, 2512 (1986) ........................................................................ 12

 6   Balint v. Carson City,

 7     180 F 3d. 1047, 1054 (9th Cir. 1999) ............................................................................................. 1

 8   In re Caneva,
 9     550 F 3d. 755, 761 (9th Cir. 2008) ........................................................................................ passim
10   In re Hong Minh Tran,

11     464 B.R. 885 (Bankr. S.D. Cal. 2012) .................................................................................. 16, 17

12   Lujan v. National Wildlife Federation,

13     497 U.S. 883, 110 S.Ct. 3177, 3188 (1990) ................................................................................ 12

14   Olsen v. Idaho State Bd. of Madison,

15     363 F 3d. 916, 922 (9th Cir. 2004) ................................................................................................. 1

16   Olympic Coast Inv. v. Wright (In re Wright),

17     364 B.R. 59 (Bankr. D. Mont. 2007)........................................................................................... 16

18   Peterson v. Scott (In re Scott),

19     172 F 3d. 959, 969 (7th Cir. 1999) ............................................................................................... 15

20   Rhoades v. Wikle,

21     453 F 2d. 51, 53 [9th Cir. 1971] ................................................................................................... 14

22   Strzesynski v. Devaul (In re Devaul),

23     318 B.R. 824 (Bankr. N.D. Ohio 2004) ...................................................................................... 16

24   Suzuki Motor Corp. v. Consumers Union, Inc.,

25     330 F 3d. 1110, 1131 (9th Cir. 2003) ............................................................................................. 1

26   United States v. Grayson,

27     879 F.2d 620 (9th Cir. 1989) ........................................................................................................ 12

28
                                                                        ii                                  Case No. 3:19-cv-02095-RS
                                                     APPELLEE’S OPENING BRIEF
           Case 3:19-cv-02095-RS Document 9 Filed 09/30/19 Page 4 of 26




 1   Video Software Dealers Ass’n v. Schwarzenegger,

 2      556 F 3d. 950, 956 (9th Cir. 2009) ................................................................................................. 1

 3   Statutes
 4   11 U.S.C. § 727(a)(3) ............................................................................................................... passim
 5   Business & Professions Code § 10148 ............................................................................................ 19
 6
     Rules
 7
     Fed. Rule Bankr. Proc. 7056 ........................................................................................................... 12
 8
     Fed. Rule Civ. Proc. 56 ............................................................................................................. 12, 21
 9
     Fed. Rule Civ. Proc. 56(c) ........................................................................................................... 1, 12
10
     Fed. Rule Civ. Proc. 56(e) ............................................................................................................... 12
11
     Federal Rule of Evidence 701 ........................................................................................................... 4
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                          iii                                 Case No. 3:19-cv-02095-RS
                                                       APPELLEE’S OPENING BRIEF
            Case 3:19-cv-02095-RS Document 9 Filed 09/30/19 Page 5 of 26




 1            Appellee Andrea A. Wirum, Chapter 7 Trustee of the estate of Tsai Luan Ho in Case No.

 2   18-30581 DM, files this brief in opposition to the opening brief of the Appellant on her appeal of

 3   the summary judgment entered against her by the United States Bankruptcy Court.

 4   I.       STANDARD OF REVIEW

 5            An appealable order of the Bankruptcy Court on summary judgment is reviewed de novo.

 6   The appellate court’s review is governed by the same standard used by the trial court under Rule

 7   56(c) of the Federal Rules of Civil Procedure. See, Suzuki Motor Corp. v. Consumers Union, Inc.,

 8   330 F 3d. 1110, 1131 (9th Cir. 2003).
 9            On review, the appellate court must determine, viewing the evidence in a light most
10   favorable to the non-moving party, whether there are any genuine issues of material fact and whether
11   the trial court correctly applied the relevant substantive law. See, Olsen v. Idaho State Bd. of
12   Madison, 363 F 3d. 916, 922 (9th Cir. 2004). The court must not weigh the evidence or determine
13   the truth of the matter but only determine whether there is a genuine issue for trial. See, Balint v.

14   Carson City, 180 F 3d. 1047, 1054 (9th Cir. 1999).

15            Summary judgment may be affirmed on any grounds supported by the record. See, Video

16   Software Dealers Ass’n v. Schwarzenegger, 556 F 3d. 950, 956 (9th Cir. 2009).

17   II.      STATEMENT OF ISSUES

18            Did the Bankruptcy Court err when it found that the Appellant had failed to identify a

19   genuine issue of material fact on the question whether the Appellant had failed to preserve adequate

20   records as required by 11 U.S.C. § 727(a)(3)?

21            Did the Bankruptcy Court err when it found that the Appellant had failed to justify her failure

22   to preserve adequate records under 11 U.S.C. § 727(a)(3) and failed to justify the failure or establish

23   a cultural exemption for the requirement?

24   III.     STATEMENT OF CASE

25            A primary goal of an individual Chapter 7 debtor is to obtain a discharge of her or his debts

26   under Section 727 of the Bankruptcy Code. Not every debtor is entitled to a discharge, however,

27   and Section 727 identifies circumstances under which debtors will be denied a discharge. The

28   Appellant in this appeal is one of those debtors. Section 727(a)(3) prohibits a discharge to a debtor
                                                        1                          Case No. 3:19-cv-02095-RS
                                          APPELLEE’S OPENING BRIEF
         Case 3:19-cv-02095-RS Document 9 Filed 09/30/19 Page 6 of 26




 1   who has “failed to keep or preserve any recorded information, including books, documents, records,

 2   and papers, from which the Debtor’s financial condition or business transactions might be

 3   ascertained, unless such act or failure to act was justified under all the circumstances of the case.”

 4   11 U.S.C. § 727(a)(3).

 5          On undisputed facts, the Bankruptcy Court found that (a) the Appellant, Tsai Luan Ho (the

 6   “Debtor”), had failed to keep or preserve records sufficient for the Trustee to ascertain the Debtor’s

 7   financial condition or business transactions in the three years before she filed for protection under

 8   Chapter 7, and (b) had failed to justify her failure. As a result, the Bankruptcy Court granted the
 9   motion of the Appellee, Andrea A. Wirum, who is the Chapter 7 Trustee of the Debtor’s estate (the
10   “Trustee”), for summary judgment denying a discharge to the Debtor under 11 U.S.C. § 727(a)(3).
11          To obtain a discharge, a debtor must have contemporaneously kept records from which a
12   creditor or trustee can understand the debtor’s financial transactions. The level of adequate record
13   keeping is determined on a case-by-case basis: the less sophisticated the debtor, the lower the
14   standard is; the more sophisticated the debtor, the higher the standard is. The Bankruptcy Court
15   found (and the Debtor admitted through her declaration and elsewhere) that the Debtor had engaged
16   in sophisticated real estate transactions for years. As a result, the Bankruptcy Court held the Debtor
17   to a higher standard of record-keeping.
18          In spite of a clear record, the Debtor claims in her opening brief that she is unsophisticated.

19   She is a licensed real estate broker who has been involved in numerous multi-million-dollar real

20   estate transactions. She lived in a 5,000 square-foot house in Atherton which she acquired through

21   her business transactions and which she sold for $9.5 million in a related bankruptcy case shortly

22   before she filed her bankruptcy petition. She owned commercial real estate in San Jose that she also

23   acquired through her business transactions and sold for $3 million shortly before she filed her

24   bankruptcy petition. Her primary asset in her asset schedule is an outstanding claim that she is still

25   owed of $11.5 million for unpaid real estate commissions and profit-sharing participations. In her

26   opposition declaration, the Debtor opined that: “[t]he sale of distressed real estate assets and non-

27   performing notes are very different from ordinary real estate practice. Each transaction depends on

28   the profit margin, selling level difficulty, and/or price to determine the profit.” The Debtor is hardly
                                                        2                         Case No. 3:19-cv-02095-RS
                                          APPELLEE’S OPENING BRIEF
         Case 3:19-cv-02095-RS Document 9 Filed 09/30/19 Page 7 of 26




 1   a stay-at-home mom.

 2          The Trustee presented the Bankruptcy Court with the Debtor’s sworn testimony that she did

 3   not keep records. She reiterated the testimony in her opposition declaration: “I testified that I did

 4   not maintain an accounting or ledger on any known system such as Quick Books and did not

 5   maintain an informal ledger on my own. This is true as to me and as to the business assets and

 6   operations of Great Vista and Big Max.”

 7          The Debtor demonstrated that she is capable of maintaining detailed records when she needs

 8   to do so: “I created a comprehensive record that shows monies (i.e., the $11.5 million) owed to me
 9   for unpaid commissions.”
10          The Bankruptcy Court correctly found that, for someone of her financial sophistication, the
11   Debtor had not maintained adequate records from which the Trustee could ascertain her financial
12   condition or business transactions during the prior three years.
13          The Debtor suggests that the pile of documents she provided to the Trustee was adequate for
14   the Trustee to ascertain her financial transactions. She is incorrect. The Trustee and her counsel
15   reviewed all of the records the Debtor provided, and could not determine how she accumulated large
16   amounts of cash or how she spent it. Almost all of these records were presented to the Bankruptcy
17   Court. The Bankruptcy Court saw what the Debtor produced and agreed with the Trustee that the
18   Debtor’s financial condition or business transactions could not be ascertained from them. The

19   Debtor’s contention that the Trustee refused an offer of records is incorrect and not supported by

20   the record. The Trustee did decline to meet again with the Debtor. The Trustee or her counsel had

21   been present for four hours of testimony at the Appellant’s mandatory meeting of creditors. That

22   testimony was not the equivalent of contemporaneous record keeping for the prior three years and

23   the Trustee did not see a need to sit with the Debtor again.

24          The Debtor’s failure to meet the requirement of Section 727(a)(3) to maintain adequate

25   records was undisputed. The burden then shifted to the Debtor to adequately justify her failure.

26          The Debtor attempted to justify her failure by asserting that her obligation to keep records

27   “must be judged against my education, culture, and regular practices.” However, she did not cite a

28   single case or any other legal authority to support that proposition. The Bankruptcy Court found no
                                                       3                        Case No. 3:19-cv-02095-RS
                                         APPELLEE’S OPENING BRIEF
           Case 3:19-cv-02095-RS Document 9 Filed 09/30/19 Page 8 of 26




 1   cultural exception to Section 727(a)(3) and concluded that the Debtor’s explanation of her failure

 2   was irrelevant and inadequate. In her opening brief, the Debtor raises the new argument that the

 3   Trustee had a burden to establish the level of record keeping to which a debtor from her culture is

 4   required to adhere. There is no legal support for that proposition either. The burden did not shift

 5   back to the Trustee; it remained with the Debtor.

 6           The Debtor offered the declaration of her friend, Monica Arima, in opposition to the

 7   Trustee’s motion. The Debtor asserts retroactively that Ms. Arima was an expert and that the

 8   Bankruptcy Court erred by failure to consider Ms. Arima’s declaration. The Bankruptcy Court did
 9   consider the declaration; it was opinion testimony of a lay witness (FRE 701). The Debtor did not

10   lay a foundation for admission of Ms. Arima’s declaration as expert testimony. The Bankruptcy

11   Court did not consider the declaration as expert testimony; there was no need for the Trustee to

12   object to it because nothing in it showed the existence of a relevant factual dispute. The Debtor

13   barely mentioned Ms. Arima’s declaration in her opposition memorandum. As the Bankruptcy Court

14   noted at the hearing on the Appellant’s motion for a stay pending appeal, “there wasn’t any expert

15   testimony from anyone” and “Ms. Arima’s declaration was of no probative value for the ultimate

16   questions that were presented.”

17           The Bankruptcy Court carefully considered the record in the case, including everything the

18   Debtor filed in opposition to the motion. Based on the record, the Bankruptcy Court found that the

19   Debtor did not deserve a discharge. There was no error and the summary judgment should be

20   affirmed.

21           Throughout the Debtor’s brief, she makes frequent untrue statements in an apparent attempt

22   to create a phantom record on which to argue error on the part of the Bankruptcy Court. She does

23   not refer to anything in the record to support the statements because the statements have no support

24   in the record. The Trustee will address most of those statements at the end of this answering brief.

25   IV.     SUMMARY OF ARGUMENT

26           The Trustee filed a motion for partial summary judgment for denial of the Debtor’s discharge

27   under 11 U.S.C. § 727(a)(3) which prevents a discharge for a debtor who fails to “keep or preserve

28   any recorded information, including books, documents, records, and papers, from which the debtor’s
                                                         4                      Case No. 3:19-cv-02095-RS
                                         APPELLEE’S OPENING BRIEF
           Case 3:19-cv-02095-RS Document 9 Filed 09/30/19 Page 9 of 26




 1   financial condition or business transactions might be ascertained, unless such act or failure to act

 2   was justified under all of the circumstances of the case.” The Trustee demonstrated to the

 3   Bankruptcy Court that the Debtor had failed to keep adequate records in a manner commensurate

 4   with her financial sophistication. The Debtor did not raise a genuine issue of material fact on her

 5   failure to maintain adequate records and the burden shifted to her to demonstrate that her failure was

 6   justified under the circumstances of the case. The Debtor failed to justify her failure. As a result,

 7   the Court granted the motion for partial summary judgment and judgment denying the Debtor’s

 8   discharge under Section 727(a)(3) was entered.
 9           The Trustee argues that summary judgment was warranted by the record and the Debtor’s
10   failure to raise any genuine issue of material fact.
11   V.      REFERENCES TO THE RECORD
12           The Debtor has filed an Excerpt of Record that contains most of the relevant documents and
13   the Trustee will refer to documents in the Debtor’s Excerpt as “ER” with page numbers. The Trustee
14   has prepared a supplemental excerpt of record with one additional document entitled “Trustee’s
15   Appendix” which is referred to as “App” with page references.
16   VI.     STATEMENT OF FACTS
17           On May 28, 2018, Tsai Luan Ho (the “Debtor”) filed a voluntary petition for relief under
18   Chapter 7 of the Bankruptcy Code. Plaintiff was appointed Chapter 7 Trustee and continues to serve

19   in that capacity. ER 213. The Debtor is or was the responsible individual in two Chapter 11 cases

20   filed in January 2018: Big Max, LLC (Case No. 18-30031; “Big Max”); Great Vista Real Estate

21   Investments, Inc. (Case No. 18-30032; “Great Vista”). ER 215, ¶¶13-14.

22           The first session of the meeting of creditors under Section 341 of the Bankruptcy Code was

23   scheduled for June 26, 2018. ER 215, ¶18. Before the meeting, the Trustee asked the Debtor to

24   provide certain documentation, including a complete accounting of the Debtor’s substantial

25   financial affairs in the years before she filed her Chapter 7 petition. ER 219. Counsel for the Debtor

26   acknowledged the Trustee’s request for documents. ER 220-224.

27           On February 13, 2018, the Debtor testified as responsible individual in the Section 341

28   meetings for the associated Chapter 11 cases of Great Vista and Big Max about the financial affairs
                                                        5                        Case No. 3:19-cv-02095-RS
                                          APPELLEE’S OPENING BRIEF
        Case 3:19-cv-02095-RS Document 9 Filed 09/30/19 Page 10 of 26




 1   of those two entities and the lack of distinction between them and herself. ER 215, ¶¶14, 15; 225-

 2   233. Great Vista held title to the Debtor’s 5,000 square-foot residence in Atherton; with bankruptcy

 3   court approval in the Great Vista case the Debtor sold the residence for $9.5 million in April 2018.

 4   ER 266, P. 3. With bankruptcy approval in the Big Max case, the Debtor sold commercial property

 5   in San Jose for $3 million in April 2018. ER 266, P.5.

 6          The June 26, 2018, meeting of creditors lasted for approximately two hours. ER 215. The

 7   Trustee continued the meeting until August 7, 2018. ER 216, ¶19. In the interim, the Trustee asked

 8   the Debtor to provide documents, including an accounting, before the continued meeting. Through
 9   an accountant, the Debtor provided the following documentation in late July 2018: bank statements
10   for accounts at HSBC Bank (2015, 2016, and 2017) and at JPMorgan Chase Bank (2017 and part of
11   2018), and some credit card statements (HSBC card, Nordstrom card, Saks card, and a Wells Fargo
12   card). ER 214, ¶5.
13          In addition to documents provided by the Debtor’s accountant, counsel for the Debtor
14   provided the following documents:
15                  (a)    A copy of the TFKM Family Trust;
16                  (b)    Two police reports;
17                  (c)    Documents relating to a $200,000 loan to Great Vista and an agreement for
18                  Great Vista receipt of $1.8 million and transfer of $1.6 million of it to an account in

19                  Taiwan for the benefit of the father of an acquaintance in 2016 and 2017; and

20                  (d)    Tax returns for 2015, 2016, 2017.

21   ER 216, ¶6.

22          A few bank statements had handwritten annotations on them, such as “loan” or “buy

23   cashier’s check” or “repayment to Vicky,” [ER 868] but there were no check copies or deposit

24   records with the statements and it was impossible to determine the source of deposits or the

25   recipients of disbursements in 90 percent or more of the transactions. Later the Trustee received

26   copies of 10 checks. ER 214, ¶5. The bank statements showed that the Debtor had moved hundreds

27   of thousands of dollars through her accounts each year which she identified in her complaint:

28                  (a)    $2.1 million in 2015;
                                                       6                         Case No. 3:19-cv-02095-RS
                                         APPELLEE’S OPENING BRIEF
        Case 3:19-cv-02095-RS Document 9 Filed 09/30/19 Page 11 of 26




 1                  (b)     $400,000 in 2016;

 2                  (c)     $1,025,000 in 2017; and

 3                  (d)     $297,000 between January and May 2018.

 4   ER 214, ¶; ER 215, ¶¶10-12.

 5          In response to direct questions from the Trustee on August 7, 2018, the Debtor testified that

 6   she did not maintain an accounting or ledger on any known system such as QuickBooks and did not

 7   maintain an informal ledger on her own. ER 216, ¶20.

 8          The Trustee could not determine from the records provided how the Debtor managed to
 9   deposit hundreds of thousands of dollars every year when her tax returns reflect no wages or
10   commissions for 2015, 2016, and 2017, and negative adjusted gross income. ER 216, ¶21. From
11   the hundreds of pages of documents the Debtor provided, it was not possible to reconstruct the
12   Debtor’s financial affairs. ER 217, ¶26.
13          The Debtor has been a licensed real estate broker since 2006. ER 216, ¶22. She has been
14   involved in many very large real estate transactions as a broker or as a profit-sharing participant,
15   including the sale of 220 Post Street in San Francisco (a $63.2 million transaction), and 100 South
16   Second Street in San Jose (an $11 million transaction). ER 216, ¶22; ER 267, ¶9; ER 835. She
17   admitted her involvement in large real estate and financial transactions in her answer to the Trustee’s
18   complaint, as the Bankruptcy Court noted in its Memorandum Decision [ER 48] and as the Debtor

19   herself confirmed in her opposition declaration. ER 851 - 860, ¶¶13-45.

20          The Trustee filed her Section 727 complaint on August 23, 2018. On October 29, 2018, the

21   Debtor’s counsel provided access to more documents through Drop Box. ER 266-267, ¶8. The

22   Trustee and her counsel reviewed those documents. ER 217, ¶26; ER 266-267, ¶8. The Trustee

23   presented the entire production to the Bankruptcy Court. ER 268-835. Primarily, the documents

24   are copies of bank statements and other documents with some hand-written annotations, most with

25   vague references (e.g., “interest,” “loan from June Chen,” “wire in from Chen Ling,” and

26   “repayment loan to Vicky”). There was no explanation what these loans or payments were for, why

27   they were made, or what happened with money the Debtor received. The Debtor testified that she

28   received many loans, but with a few exceptions, there is no loan documentation. ER 268-835.
                                                       7                          Case No. 3:19-cv-02095-RS
                                         APPELLEE’S OPENING BRIEF
        Case 3:19-cv-02095-RS Document 9 Filed 09/30/19 Page 12 of 26




 1            The Debtor testified at the Big Max and Great Vista creditor meetings that she did not keep

 2   records and that all of her transactions were done informally and orally and that, despite exchanges

 3   of millions of dollars over a three-year period, she maintained no record keeping. ER 227-233.

 4            In the Section 341 meeting in the Great Vista case on February 13, 2018, the following

 5   exchange took place among the Debtor, her attorney, and the attorney for the unsecured creditors

 6   committee in a Central District bankruptcy case:

 7                   Mr. Hinds:            Do you have any records to show how the
 8                                         money was used [i.e. money lent to Great Vista
                                           or the Debtor]?
 9
                     Ms. Ho:               Oh, that’s difficult. I don’t keep records, you
10                                         know. I can thinking, but most go to attorney
                                           fee and the mortgage payment.
11

12                   Ms. Greenwood:        But you don’t have any records?

13                   Ms. Ho:               I don’t even have for maybe five years, ten
                                           years. I don’t even do that record, yeah.
14
     ER 228.
15

16            In the Big Max Section 341 meeting on February 13, 2018, the following exchange took

17   place:

18                   Ms. Greenwood:        Do you have any kind of general ledger, any
19                                         kind of financials for Big Max?

20                   Ms. Ho:               No, I don’t know do financials. You say
                                           financial statement? I don’t know how to do
21                                         that.
22                                                    ...
23
                     Ms. Greenwood:        Do you have any kind of – and I already asked
24                                         this, I think, but check register for the Big Max
                                           account that you said – and it was a Comerica
25                                         account, check register?
26                   Mr. Hinds:            Do you have a check register, anything?
27
                     Ms. Ho:               What’s a check register?
28
                                                        8                        Case No. 3:19-cv-02095-RS
                                         APPELLEE’S OPENING BRIEF
        Case 3:19-cv-02095-RS Document 9 Filed 09/30/19 Page 13 of 26



                    Ms. Greenwood:         The hand-written lined items –
 1

 2                  Ms. Ho:                No. I am not that organized, yeah. I don’t have
                                           those really. I don’t have those, yeah.
 3

 4   ER 231-233.

 5          In her own Section 341 meetings on June 26, 2018, and August 7, 2018, the Defendant

 6   repeatedly confirmed that she did not keep records on QuickBooks or on any other system and

 7   maintained no check register. ER 216, ¶20.

 8          The Trustee filed her motion for partial summary judgment on December 21, 2018. In

 9   opposition to the motion, the Debtor filed her own declaration, the declaration of Monica Yeung

10   Arima, and an opposition memorandum. The Court held a hearing on the Trustee’s motion on

11   January 18, 2019, and took the motion under submission. The transcript of the hearing is included

12   in the Debtor’s Excerpt of Record at pages 968-986.

13          On April 1, 2019, the Court issued its Memorandum Decision which appears in the Debtor’s

14   Excerpt of Record at pages 46-54. The Bankruptcy Court ruled in favor of the Trustee and granted

15   her motion for summary judgment on her first claim for relief under 11 U.S.C. § 727(a)(3).

16          The “Debtor does not dispute that these documents [i.e., documents provided by the Debtor

17   to the Trustee] were not provided in any particular order (including chronological order) and do not

18   constitute an accounting of Debtor’s affairs.” ER 11. “Specifically, [the Debtor] admitted that ‘for

19   many years [she] has been involved in large and sophisticated real estate transactions, and that from

20   2015 through 2018, she ‘came into possession of large sums of money and disbursed large sums of

21   money from her accounts.” ER 11. Given the Debtor’s sophistication, the Court found that the

22   Debtor had an obligation to maintain some bookkeeping system but had failed to do so. ER 51.

23          The Bankruptcy Court also found that the Debtor had failed to justify her failure to keep or

24   maintain records. ER 15.

25                  Debtor has been a licensed real estate broker since 2006. She has, for
                    years, been involved in large and sophisticated transactions. She has
26
                    participated, and received a commission, in transactions involving
27                  hundreds of thousands and sometimes millions of dollars. Reasonable
                    persons in similar circumstances would have some method of
28                  bookkeeping in place to track the flow of funds in order to accurately
                                                      9                         Case No. 3:19-cv-02095-RS
                                         APPELLEE’S OPENING BRIEF
        Case 3:19-cv-02095-RS Document 9 Filed 09/30/19 Page 14 of 26



                    ascertain their financial position. While there is not any magic
 1                  formula or precise guideline for assembling the record to establish a
 2                  successful defense of a discharge challenge, here Debtor has offered
                    nothing of meaningful substance to even approach a reasoned
 3                  explanation.

 4
                    Nor has debtor has provided compelling justification for why no
 5                  meaningful and useful records were kept. Instead, she relies on her
                    “culture, education, and business experiences” as reasons for why she
 6
                    did not maintain records, nearly all of which is immaterial. Debtor
 7                  asserts that it is common practice in Chinese culture for large
                    sophisticated deals to be documented “informally or not at all.” One
 8                  point that court finds particularly troubling is that Debtor asserts, as a
                    justification for not maintaining records, that “[she] has no formal
 9                  training in business matter[] and business bookkeeping.” If anything,
                    that justifies the need to hire a bookkeeper or use some sort of
10
                    bookkeeping software to do for her what she claims she could not do
11                  for herself.

12   ER 15 – 16.

13          The Debtor filed her notice of appeal and then filed a motion for a stay pending appeal. App

14   961. In her motion for a stay, the Debtor characterized the Arima Declaration as an expert

15   declaration for the first time. Ms. Arima’s declaration had barely been mentioned in the Debtor’s

16   opposition to the motion for summary judgment. App-007. Her declaration was not offered as

17   expert testimony and the Court considered it as testimony of a lay witness as the Court made clear

18   at the June 7, 2019, hearing.

19                  The Court:              I’m going to make a comment for you before I
                                            hear from other counsel about Ms. Young –
20                                          Ms. Arima’s declaration. Ms. Arima’s
                                            declaration of course was before me on the
21
                                            motion, was in the record. And when I – when
22                                          I read your motion here today or yesterday, I
                                            saw it, I don’t recall every single thing that I
23                                          had done in a prior matter, but I thought, well,
                                            that’s interesting. What is it that maybe I
24                                          missed about what Ms. Arima had to say. And
25                                          I went back and took a shortcut. Rather than
                                            dig up Ms. Arima’s declaration and read it,
26                                          first I did a word search in your motion. And –
                                            and I found all of two references in your papers
27                                          to Ms. Arima’s lengthy declaration that seems
                                            to cover every topic. And those two paragraphs
28                                          were in her declaration, 17 and 18. And 17
                                                         10                       Case No. 3:19-cv-02095-RS
                                         APPELLEE’S OPENING BRIEF
         Case 3:19-cv-02095-RS Document 9 Filed 09/30/19 Page 15 of 26



                                          talked about information that was delivered to
 1                                        the Drop Box, and then 18 on a similar subject.
 2
                                          And so I am wondering if this all turns on Ms.
 3                                        Arima’s familiarity with Asian culture,
                                          assuming that she has the qualification to opine
 4                                        on it, it wasn’t even highlighted in your
                                          argument.
 5

 6                                        So it’s awful difficult for me to say that there
                                          is a likelihood of prevailing because – on
 7                                        appeal because in a declaration that was by an
                                          unqualified expert on every subject, - I mean
 8                                        she seems to be an expert on: Culture; on
                                          language; on Ms. Ho’s familiarity with
 9
                                          documents; on the standards of the Bankruptcy
10                                        Code for maintaining the books and records;
                                          and her raising of her children, which of course
11                                        is important. And like, well, what’s going on.
                                          This is a strange way to – to make your case.
12                                        But why do you think you are likely to prevail
                                          on the appeal based on Ms. Arima’s
13
                                          declaration, with no law –
14
                      Mr. Hinds:          Well, Your Honor, it is the –
15
                      The Court:          -- no law cited as to why cultural backgrounds
16                                        go to the standards of a section of 727?
17
     App-006 to App-008.
18          Later in the hearing, the Bankruptcy Court specifically stated that “Ms. Arima’s declaration
19   had no probative value on the ultimate questions that were presented.” App-020. The Bankruptcy
20   Court also reiterated that the Debtor had failed to demonstrate the existence of a genuine issue of
21   material fact.
22
                      The Court:          It’s taking the facts and deciding what’s
23                                        material, right?
24                    Mr. Maher:          That – well, that’s correct. And what – the facts
25                                        that the Trustee presented were not in dispute.
                                          And the two declarations –
26
                      The Court:          Well, that’s what I recall specifically, yes.
27
                      Mr. Maher:          And the two declarations were about 99
28                                        percent irrelevant. And so that may be
                                                    11                   Case No. 3:19-cv-02095-RS
                                        APPELLEE’S OPENING BRIEF
        Case 3:19-cv-02095-RS Document 9 Filed 09/30/19 Page 16 of 26



                                            counsel’s fault, but that’s the way the ball
 1                                          bounces. If it wasn’t well argued it wasn’t well
 2                                          argued. And the record can’t be changed now.

 3
     App-011 – App-012.
 4
     VII.   ARGUMENT
 5
            A.      Standards for Granting Summary Judgment
 6
            Rule 56 of the Federal Rules of Civil Procedure, which is made applicable in bankruptcy
 7
     adversary proceedings by Rule 7056 of the Federal Rules of Bankruptcy Procedure, provides that
 8
     summary judgment shall be granted when there is no genuine issue of material fact and the moving
 9
     party is entitled to judgment as a matter of law. Fed. Rule Civ. Proc. 56. A party seeking summary
10
     judgment must first establish by reference to the pleadings, judicially noticed matters, or discovery
11
     responses that there are no genuine disputes concerning material facts upon which a claim or defense
12
     lies, and that the moving party is entitled to judgment as a matter of law. Fed. Rule Civ. Proc. 56(c).
13
     If the movant makes this showing, the burden shifts to the respondent to come forward with evidence
14
     in specific and admissible form, to demonstrate that a triable issue of material fact exists. Fed. Rule
15
     Civ. Proc. 56(e). The Trustee made her showing and the burden shifted to the Debtor.
16
            A triable issue exists when material facts specifically averred by the movant are contradicted
17
     by facts specifically averred by the respondent. Lujan v. National Wildlife Federation, 497 U.S.
18
     883, 110 S.Ct. 3177, 3188 (1990). If the respondent presents controverting evidence, the court must
19
     then determine if the evidence is sufficient, considering the facts in light of the applicable standard
20
     of proof, to permit a reasonable jury to resolve the issue in the respondent’s favor. Anderson v.
21
     Liberty Lobby, Inc., 477 U.S. 242, 251, 106 S.Ct. 2505, 2512 (1986). In doing so, the respondent is
22
     entitled to have all reasonable inferences drawn in its favor. Lujan, 110 S.Ct. at 3188. The court
23
     need not ignore the entirety of the record in determining whether an inference is reasonable, or
24
     whether the evidence is sufficient to meet the applicable burden. United States v. Grayson, 879
25
     F.2d 620 (9th Cir. 1989) (although noting that some conflicting evidence was adduced, the court
26
     affirmed summary judgment because no rational trier of fact considering the entirety of the record
27
     could have resolved the issue in respondent’s favor).
28
                                                       12                         Case No. 3:19-cv-02095-RS
                                         APPELLEE’S OPENING BRIEF
        Case 3:19-cv-02095-RS Document 9 Filed 09/30/19 Page 17 of 26




 1          The Debtor did not demonstrate the existence of a triable issue of material fact.

 2          B.      The Trustee Was Entitled to Summary Judgment

 3          The Trustee asserted two claims for relief in her complaint: (1) denial of discharge for failure

 4   to keep or preserve any recorded information, including books, documents, records, and papers, and

 5   from which the Debtor’s financial condition or business transactions might be ascertained (11

 6   U.S.C. § 727(a)(3)) and (2) denial of discharge for failure to explain satisfactorily any loss of assets

 7   or deficiency of assets to meet the Debtor’s liabilities (11 U.S.C. § 727(a)(5)). The Trustee moved

 8   for an order granting her summary judgment on her First Claim for Relief under Section 727(a)(3).
 9   The Bankruptcy Court granted the motion.
10          The Ninth Circuit has stated that “the purpose of § 727(a)(3) is to make discharge dependent
11   on the debtor’s true presentation of his financial affairs.” In re Caneva, 550 F 3d. 755, 761 (9th Cir.
12   2008). “The disclosure requirement removes the risk to creditors of the ‘withholding or concealment

13   of assets by the bankrupt under cover of a chaotic or incomplete set of books or records.’” Id.

14                  The statute does not require absolute completeness in making or
15                  keeping records. [citation omitted] Rather, the debtor must “present
                    sufficient written evidence which will enable his creditors reasonably
16                  to ascertain his present financial condition and to follow his business
                    transactions for a reasonable period in the past.” [citation omitted]
17                  This exception to dischargeability, however, “should be strictly
                    construed in order to serve the Bankruptcy Act’s purpose of giving
18
                    debtors a fresh start.” [citation omitted]
19
                    A plaintiff states a prima facie case under Section 727(a)(3) by
20                  showing that (1) the debtor failed to maintain and preserve adequate
                    records and (2) that such failure makes it impossible to ascertain the
21                  debtor’s financial condition and material business transactions.
                    550 F 3d. at 761.
22

23                  After the plaintiff shows inadequate or non-existent records, the
                    burden then shifts to the debtor to justify the inadequacy or non-
24                  existence of the records.
25
     550 F 3d. at 261.
26
            The Debtor, like Mr. Caneva, was involved in very sophisticated business transactions
27
     involving millions of dollars. Like Mr. Caneva, the Debtor dumped disorganized records on the
28
                                                       13                         Case No. 3:19-cv-02095-RS
                                          APPELLEE’S OPENING BRIEF
        Case 3:19-cv-02095-RS Document 9 Filed 09/30/19 Page 18 of 26




 1   Trustee’s doorstep, in effect challenging the Trustee to figure out the Debtor’s financial affairs.

 2                  Caneva argues that because he turned over a substantial quantity of
 3                  documents to both the bankruptcy trustee and son [the plaintiff
                    creditor], a genuine issue of material fact necessarily exists as to
 4                  whether these documents were adequate to determine his financial
                    condition and business transactions notwithstanding his admission
 5                  that he has no records for some of his business entities. Caneva
                    further contends that because son could have obtained information
 6
                    about Bowden from the public record generated by her criminal
 7                  prosecution, the District Court erred in finding that his admission that
                    he had no records related to the payment of $500,000 to Bowden
 8                  established a violation of § 727(a)(3).

 9                  We disagree. The Seventh Circuit has held that § 727(a)(3) “places
                    an affirmative duty on the debtor to create books and records
10
                    accurately documenting his business affairs.” [citation omitted] The
11                  Court also noted that when a debtor is sophisticated and carries on a
                    business involving substantial assets, “creditors have an expectation
12                  of greater and better record keeping.” [citation omitted]
13
     550 F 3d. at 761-762.
14
            The Ninth Circuit found that Mr. Caneva owned or controlled numerous business entities,
15
     owned an aircraft, and had substantial assets and therefore had a heightened obligation to maintain
16
     complete records. The Ninth Circuit found that Mr. Caneva had failed to do so. The Bankruptcy
17
     Court found that Caneva was controlling, that the Debtor was a sophisticated business person, and
18
     had failed to keep or preserve records adequate to enable the Trustee to ascertain the Debtor’s
19
     financial condition.
20
            Section 727(a)(3) does not require absolute completeness in making or keeping records
21
     (citing Rhoades v. Wikle, 453 F 2d. 51, 53 [9th Cir. 1971]), but “the debtor must ‘present sufficient
22
     written evidence which will enable his creditors reasonably to ascertain his present financial
23
     condition and to follow his business transactions for a reasonable period in the past.’” 550 F 3d. at
24
     661.
25
            “A creditor states a prima facie case under Section 727(a)(3) by showing (1) that the debtor
26
     failed to maintain and preserve adequate records, and (2) that such failure makes it impossible to
27
     ascertain the debtor’s financial condition and material business transactions.” 550 F 3d. at 761.
28
                                                       14                         Case No. 3:19-cv-02095-RS
                                         APPELLEE’S OPENING BRIEF
        Case 3:19-cv-02095-RS Document 9 Filed 09/30/19 Page 19 of 26




 1          Like the Debtor in this appeal, Mr. Caneva argued that, because he had turned over a

 2   substantial quantity of documents to the bankruptcy trustee and a creditor, a genuine issue of

 3   material fact necessarily existed as to whether the documents were adequate to determine his

 4   financial condition and business transactions. 550 F 3d. at 761-762. The Ninth Circuit rejected Mr.

 5   Caneva’s arguments. Citing a Seventh Circuit decision, Peterson v. Scott (In re Scott), 172 F 3d.

 6   959, 969 (7th Cir. 1999), the Ninth Circuit stated that Section 727(a)(3) places an affirmative duty

 7   on the debtor to create books and records accurately documenting his business affairs. 550 F 3d. at

 8   762. When a debtor is sophisticated and carries on a business involving substantial assets, creditors
 9   have an expectation of greater and better record keeping. 550 F 3d. at 762.
10                  Caneva has asked Sun [the creditor who filed the Section 727 action],
11                  the Bankruptcy and District Courts, and now this Court to disregard
                    the affirmative duty that § 727(a)(3) imposes on a debtor to keep and
12                  preserve records, take him at his word that he has no records because
                    there was nothing to record, and focus instead on what might be
13                  learned from the boxes of records he did keep and eventually offered
                    to the Bankruptcy Court. In other words, he says that if there is a
14
                    needle in this haystack, it is up to the Court to find it.
15
     550 F 3d. at 762.
16

17                  As the Third Circuit has stated “‘[c]omplete disclosure is in every
                    case a condition precedent to the granting of the discharge, and if such
18                  a disclosure is not possible without the keeping of books or records,
                    then the absence of such amounts to that failure to which the act
19                  applies.’” Meridien Bank, 958 F 2d. at 1230 (quoting In re Underhill,
                    82 F 2d. 258, 259-60 (Second Cir. 1936)) Without the records that
20                  Caneva admitted he did not keep, Sun cannot determine what assets
21                  his business entities held or may still hold, what assets passed through
                    them and where they might have gone, and what their present value
22                  is, if anything. Without any documentation related to the payment to
                    Bowden, Sun cannot determine the details of that transaction or verify
23                  that it actually took place.
24   550 F 3d. at 762.
25          The Debtor admitted under oath on three occasions that she had been involved in
26   sophisticated real estate and financial transactions. She made the same admission throughout her
27   opposition declaration. ER 848-870.
28
                                                      15                         Case No. 3:19-cv-02095-RS
                                         APPELLEE’S OPENING BRIEF
         Case 3:19-cv-02095-RS Document 9 Filed 09/30/19 Page 20 of 26




 1           The Debtor cites a number of bankruptcy cases on Section 723(a)(3) that pre-date Caneva,

 2   are from districts outside the Ninth Circuit, or do not support the Debtor’s position. The Debtor

 3   relies heavily on Olympic Coast Inv. v. Wright (In re Wright), 364 B.R. 59 (Bankr. D. Mont. 2007).

 4   Olympic Coast pre-dates Caneva and to the extent it is inconsistent with Caneva it is not good law.

 5   As the Trustee has made clear, the determination of what is adequate record keeping is made on a

 6   case-by-case basis. The Debtor repeatedly and incorrectly suggests that the Trustee in her case did

 7   not review the documents that were provided by the Debtor and did not inform the Court of her

 8   conclusion that they were insufficient for her to ascertain the Debtor’s financial transactions.
 9   Neither suggestion is true. The Trustee or her counsel reviewed every single document provided by
10   the Debtor and communicated that fact to the Bankruptcy Court in the Trustee’s motion. Unless the
11   Debtor has withheld documents, she has provided everything she has had and the Trustee reviewed
12   all of it; the Trustee filed virtually all of it in support of her motion. The Bankruptcy Court
13   determined that for a debtor with her high level of sophistication in major real estate transactions,
14   the records were inadequate.
15           The Debtor cites Strzesynski v. Devaul (In re Devaul), 318 B.R. 824 (Bankr. N.D. Ohio
16   2004). The Devaul case is from outside the Ninth Circuit, pre-dates Caneva, and has no bearing in
17   the present case unless the Debtor is suggesting that Devaul trumps the Ninth Circuit’s binding
18   opinion in Caneva.

19           The Debtor cites In re Hong Minh Tran, 464 B.R. 885 (Bankr. S.D. Cal. 2012), which the

20   Trustee addressed in her reply memorandum. ER 926-927. The Debtor cites Hong Minh Tran for

21   the proposition that a debtor’s duty to keep records is measured by the type of debtor and the debtor’s

22   sophistication. The Trustee has no quarrel with that proposition and believes the Hong Minh Tran

23   case supported her motion for summary judgment; it makes no mention of culture as a measure. As

24   the Hong Minh Tran Court noted, Mr. Tran sold assets to unnamed parties for amounts that appeared

25   to be grossly inadequate. His failure to maintain records of those transactions made it impossible

26   for creditors or his trustee to recover transfers or identify potential recipients of avoidable fraudulent

27   transfers. The Tran Court made the following statement:

28
                                                        16                          Case No. 3:19-cv-02095-RS
                                          APPELLEE’S OPENING BRIEF
        Case 3:19-cv-02095-RS Document 9 Filed 09/30/19 Page 21 of 26




 1                  Mr. Tran’s creditors are entitled to evaluation of and attempted
 2                  recovery on account of these transactions under the California
                    Uniform Fraudulent Transfer Act or Section 548 [of the Bankruptcy
 3                  Code]. But Mr. Tran’s record keeping failures make recovery, or in
                    some cases even the determination of a probable defendant,
 4                  impossible or improbable.
 5
     464 B.R. at 895.
 6
            Mr. Tran was denied a discharge. The Debtor’s failure to maintain adequate records has put
 7
     her creditors and the Trustee in the same impossible position as Mr. Tran did. Like Mr. Tran, the
 8
     Debtor is not entitled to a discharge.
 9
                    1.      The Debtor Failed to Maintain Adequate Records
10
            The documents provided by the Debtor comprise bank statements and other statements with
11
     numerous, but inadequate, annotations of the purpose of certain deposits and receipts. Other
12
     documents purport to document transactions with Benny Kirk. Those are incomplete as well. No
13
     one can take the bag of documents provided by the Debtor and make sense of her pre-petition
14
     financial affairs or her financial condition on the petition date. The fact that $2.1 million cycled
15
     through her accounts in 2015, $400,000 in 2016, $1,025,179 in 2017, and $292,562 in the first five
16
     months of 2018 shows that the Debtor controlled hundreds of thousands of dollars a year. The cash
17
     flow disappeared when she filed her Chapter 7 petition. ER 216, ¶22. The documents provided by
18
     the Debtor did not enable the Trustee to follow the money.
19
            The Debtor has been a licensed real estate broker since 2006. She engaged in numerous
20
     transactions by which acquaintances or others lent or invested millions of dollars in enterprises
21
     organized by Liberty Asset Management and, it is alleged, the Debtor. Among those projects were
22
     the following, which she mentioned in either the Great Vista Section 341 meeting or the Big Max
23
     Section 341 meeting or in both, or the sales which were approved by the Bankruptcy Court in the
24
     two related bankruptcy cases:
25
                (a) The sale of 220 Post Street, San Francisco, California for $63.2 million;
26
                (b) The sale of 100 South 2nd Street, San Jose, California for $11 million;
27

28
                                                     17                         Case No. 3:19-cv-02095-RS
                                          APPELLEE’S OPENING BRIEF
         Case 3:19-cv-02095-RS Document 9 Filed 09/30/19 Page 22 of 26




 1               (c) The acquisition of the two business condos at 88 San Fernando Avenue in San Jose,

 2                   California (adjacent to the 100 South 2nd Street property) and its subsequent sale in

 3                   the Big Max Chapter 11 case for $3 million;

 4               (d) The acquisition of 126 Atherton Avenue, Atherton, California as her personal

 5                   residence (buyer was Great Vista) and the subsequent sale of that property for $9.5

 6                   million in the Great Vista Chapter 11 case.

 7   ER 216, ¶22; ER 266, ¶¶2-4.

 8           Section 10148 of California Business and Professions Code provides that “a licensed real
 9   estate broker shall retain for three years copies of all listings, deposit receipts, cancelled checks,
10   trust records, and other documents executed by him or her or obtained by him or her in connection
11   with any transactions for which a real estate broker license is required. Failure to maintain such
12   records is grounds for license suspension or revocation by the Bureau of Real Estate.”
13           The Debtor was earning real estate commissions and expecting money in profit sharing from
14   real estate transactions in connection with her services. The Debtor has admitted that she did not
15   keep records, and did not maintain an accounting or bookkeeping system, despite the huge amounts
16   of money with which she dealt, year in and year out. Her Drop Box submissions do not constitute
17   an accounting. The document dump through Drop Box is the legal equivalent of giving the Trustee
18   shopping bags full of fragmentary documents, similar to the boxes of records in Caneva.

19           Based on what the Debtor provided, the Trustee found it impossible to determine what the

20   Debtor was doing with money deposited in her accounts. The Trustee found it impossible to

21   determine the basis on which disbursements were made from her accounts. The Debtor’s pre-

22   petition business transactions remain a complete mystery.

23           Like Mr. Caneva in the Ninth Circuit case cited above, the Debtor asked the Bankruptcy

24   “Court to disregard the affirmative duty that § 727(a)(3) imposes on a debtor to keep and preserve

25   records, … and focus instead on what might be learned from the boxes of records he did keep and

26   eventually offered to the Bankruptcy Court.” 550 F 3d. at 762. “In other words, he says that if there

27   is a needle in his haystack, it is up to the Court to find it.” Id.

28
                                                         18                      Case No. 3:19-cv-02095-RS
                                           APPELLEE’S OPENING BRIEF
         Case 3:19-cv-02095-RS Document 9 Filed 09/30/19 Page 23 of 26




 1                     2.      The Debtor Did Not Justify Her Failure to Maintain Adequate Records

 2              The Trustee made a prima facie showing that (a) the Debtor had failed to keep or preserve

 3   records, and (b) that the failure has made it impossible for the Trustee to ascertain the Debtor’s

 4   financial condition and material business transactions. The Trustee’s showing shifted the burden to

 5   the Debtor to establish that her failure to keep or preserve records was justified. The Debtor failed

 6   to justify her failure.

 7              The Debtor is not a simple wage earner whose poor record keeping can be excused. She is

 8   a sophisticated, wealthy individual who engaged in numerous very substantial transactions. As a
 9   sophisticated businesswoman, she is subject to a higher standard. “When a debtor is sophisticated
10   and carries on a business involving substantial assets, creditors have an expectation of greater and
11   better record keeping.” 550 F 3d. at 762. Furthermore, state law requires persons in her profession
12   to maintain records. Business & Professions Code § 10148.
13              The Bankruptcy Court found the Debtor had failed to provide a justification for why no
14   meaningful and useful records were kept. “Instead, she relies on her ‘culture, education, and
15   business experiences,’ nearly all of which is immaterial.” The “Debtor’s alleged justifications are
16   untenable … .” ER 15.
17              The Debtor had a duty to maintain adequate records so that her financial affairs could be
18   understood by the Trustee. She failed to maintain adequate records and was unable to justify her

19   failure.

20                     3.      The Debtor’s Misleading Statements

21              As the Trustee indicated on page 4 above (lines 20-23), the Debtor has made a number of

22   untrue statements to disparage the Trustee.

23              In the first paragraph on page 2 of the Debtor’s brief, the Debtor states without a reference

24   to the record that she “offered the Trustee unfettered review of her personal papers developed pre-

25   and post-petition to document her personal business dealings” and the “Trustee refused the

26   opportunity … .” The statement is untrue. The Debtor provided documents to the Trustee in July

27   2018 and again in late October 2018 (two months after the Trustee filed the Section 727 complaint).

28   The Debtor did not offer “unfettered review” of personal papers. She only offered to meet with the
                                                         19                        Case No. 3:19-cv-02095-RS
                                            APPELLEE’S OPENING BRIEF
        Case 3:19-cv-02095-RS Document 9 Filed 09/30/19 Page 24 of 26




 1   Trustee to “explain” certain transactions just as she had done at the Section 341 meetings. Nothing

 2   in the record shows an offer of “unfettered” access to the Debtor’s personal papers.

 3          In the first paragraph on page 5 of the Debtor’s brief, the Debtor states that her two entities,

 4   Great Vista and Big Max, “were placed into Chapter 7 cases” and their real property assets were

 5   sold, and then that “the net sales proceeds of the liquidation of these two properties were deposited

 6   with Appellant’s Chapter 7 Trustee pursuant to Court order.” How counsel could have the facts so

 7   wrong is perplexing given his firm’s representation of Great Vista, Big Max, and the Debtor.

 8   Counsel filed Chapter 11 petitions for Great Vista and Big Max; both Chapter 11 debtors were under
 9   the Debtor’s control. When the Debtor’s residence (owned by Great Vista) was sold, there were no
10   net proceeds and Great Vista’s case was dismissed on the motion counsel prepared. In Big Max,
11   the real property was sold and net proceeds of approximately $350,000 were held by Big Max until
12   the counsel filed a motion to voluntarily convert the Big Max case to Chapter 7. Another Chapter
13   7 trustee was appointed and had control over the net proceeds. Three months after conversion of
14   the Big Max case to Chapter 7, the Trustee obtained an order of the Bankruptcy Court “substantively
15   consolidating” the Big Max estate into the Debtor’s estate; in September 2018 the Trustee obtained
16   possession of the net sale proceeds.
17          On page 7 of the Debtor’s brief, in the final paragraph, the Debtor states that she “and her
18   counsel offered to, and in fact provided the Trustee with additional documents,” and in the following

19   sentences “these offers were well documented and summarily rejected by the Trustee and her

20   counsel.” These sentences cannot be reconciled with each other. If something is offered and

21   provided, the offer can hardly be rejected. As is clear throughout the entire record, the Trustee and

22   her counsel reviewed every single document the Debtor provided.

23          In the last three lines of page 7 of the Debtor’s brief, the Debtor states with emphasis that

24   “the Trustee never met with the Appellant and never reviewed the supplemental data collected in

25   response to the Trustee’s request for additional documentation.” The record references do not

26   support this sentence. The Trustee has explained why she declined to meet with the Debtor. The

27   statement that the Trustee “never reviewed the supplemental data” is false and is belied by the record

28   in the case. The Trustee and her counsel reviewed everything and there is no citation to the record
                                                      20                         Case No. 3:19-cv-02095-RS
                                         APPELLEE’S OPENING BRIEF
        Case 3:19-cv-02095-RS Document 9 Filed 09/30/19 Page 25 of 26




 1   for the Debtor’s untrue statement.

 2   VIII. CONCLUSION

 3          The Trustee met her burden to demonstrate that no genuine issue of material fact existed on

 4   the question whether the Debtor had failed to maintain adequate records and that the failure made it

 5   impossible for the Trustee to discern the Debtor’s financial affairs and condition. The Trustee also

 6   demonstrated that there was no genuine issue of material fact regarding the Debtor’s failure to justify

 7   her failure to maintain adequate records given her high level of business sophistication.

 8          The Trustee met the standards required under Rule 56 and applicable case law for granting
 9   the motion for summary judgment. The record demonstrates that the Bankruptcy Court’s ruling was
10   correct. The District Court should affirm the judgment.
11
     DATED: September 30, 2019             RINCON LAW, LLP
12

13
                                           By: /s/Charles P. Maher
14
                                               Charles P. Maher
15                                             Counsel for Appellee,
                                               Andrea A. Wirum, Chapter 7 Trustee
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       21                         Case No. 3:19-cv-02095-RS
                                          APPELLEE’S OPENING BRIEF
          Case 3:19-cv-02095-RS Document 9 Filed 09/30/19 Page 26 of 26




    CERTIFICATE OF COMPLIANCE WITH RULE 8015(a)(7) AND RULE 8015(b)




       The Appellee’s Opening Brief does not exceed 30 pages and contains 7,611 words and no

more than 1,300 lines of text.


DATED: September 30, 2019         RINCON LAW, LLP



                                  By: /s/Charles P. Maher
                                      Charles P. Maher
                                      Counsel for Appellee,
                                      Andrea A. Wirum, Chapter 7 Trustee




                                                                     Case No. 3:19-cv-02095-RS
                                 APPELLEE’S OPENING BRIEF
